Case: 4:19-cr-00367-ERW-JMB Doc. #: 7 Filed: 05/10/19 Page: 1 of 4 PagelD #: 82

Partners

John P. Rogers*
Noel A. Sevastianos*
Joseph T. Bante*
*Licensed in MO GIL

Rocers SEvASTIANOS & BANTE, LLP

Associates

W. David Mueller

May 10, 2019

VIA U.S. MAIL AND
ELECTRONIC SERVICE

Mr. Hal Goldsmith

Assistant United States Attorney
Thomas F, Eagleton U.S. Courthouse
111 South 10" Street, 20" Floor

St. Louis, Missouri 63102

Re:

United States of America vs. John Rallo
Case No.: 19-cr-00367

Dear Mr. Goldsmith:

In accordance with Fed.R.Crim.P. 16 and 12, as well as the controlling case law
concerning discovery, the Court’s local rules and the Order signed by Magistrate Judge John M.
Bodenhausen, Defendant John Rallo, hereby requests the following pretrial disclosure of
evidence and information.

1,

2s

Any and all written or recorded statements made by the Defendant,

Any and all written or recorded statements made by co-defendants and co-
conspirators (named and unnamed);

Any portion of any written record containing the substance of any relevant oral
statement made by the Defendant, whether before or after arrest, in response to
interrogation by any person then known to the Defendant to be a government agent;

The substance of any oral statement made by the Defendant before or after his arrest
in response to interrogation by a then known-to-be government agent which the
prosecution intends to offer in evidence at trial;

Recorded grand jury testimony of any Defendant relating to the offenses charged;
A written summary of the testimony the government intends to use at trial under

Rules 702, 703 or 705, F.R. Evid., including a description of the witnesses’ opinions,
the basis and reasons therefor and the witnesses’ qualifications;

120 South Central Avenue, Suite 160 | Clayton, MO 63105
314.354.8484 | 314.354.8271 Fax | www.RSBLawFirm.com
 

Case: 4:19-cr-00367-ERW-JMB Doc. #: 7 Filed: 05/10/19 Page: 2 of 4 PagelD #: 83

Mr. Hal Goldsmith

Page Two

May 10, 2019

10.

11.

12.

13.

Description of and access to any books, papers, documents, photographs, tangible
objects, vehicles, buildings or places which are material to the preparation of the
Defendant’s defense or which the prosecution intends to use as evidence at trial, or
were used, obtained or belonging to the Defendant;

The results or reports of physical or mental examinations, and of scientific tests or
experiments, made in connection with this case, which are material to the
Defendant’s defense or are intended for use at trial;

Disclosure to the Defendant and permission to inspect and copy all information and
material known to this prosecutor which may be favorable to the Defendant on the
issues of guilt or punishment within the scope of Brady v. Maryland, 373 U.S. 83
(1963) and United States v. Argurs, 427 U.S. (1976);

Disclosure to the Defendant of the existence and substance of any payments,
promises of immunity , leniency, preferential treatment or other inducements made
to prospective prosecution witnesses, as well as any and all material evidence
affecting the credibility of any witness whose reliability may be determinative of
Defendant’s guilt or innocence, within the scope of United States v. Giglio, 405 U.S.
150 (1972) and Napue v. Illinois, 360 U.S. 264 (1959);

Disclosure to Defendant as to which of his co-defendant’s has entered into an
agreement to plead guilty and who will be a cooperating witness in this case; the
agreement that they made with the United States Attorney’s office and the substance
of what their testimony will be as it concerns the Defendant;

Provision to Defendant of the arrest and prior conviction records of Defendant, and
any informant, cooperating individual, or witness who will testify for the Office of
the United States Attorney at trial;

Provision to Defendant of notice of the nature and extent of consideration offered by
the government or its agents, or sought by the government or its agents, on behalf of
any informant herein in return for his or her cooperation and assistance, including:

a. The identity and existing statements of any confidential informant who may be
called upon to testify in this case;

b. Any and all representations, promises or other consideration offered by the
government, its cooperating agencies, or its agents to said informants
concerning alleged violations of said informants of federal, state or local laws,
 

Case: 4:19-cr-00367-ERW-JMB Doc. #: 7 Filed: 05/10/19 Page: 3 of 4 PagelD #: 84

Mr. Hal Goldsmith

Page Three

May 10, 2019

14.

15,

16.

Ly

18.

19,

c. The precise nature of any monetary consideration offered or promised to said
informants including, but not limited to, a listing of funds paid to or on behalf
of said informants by the government, its agents or cooperating agencies,

d. Any and all promises of assistance offered to said informants relating to the
disposition of known or potential criminal charges, state or federal, or the
nature and extent of incarceration or conditions thereof}

e. Any other promises, inducement or considerations offered to said informants in
exchange for their cooperation, assistance, information or testimony;

f. Any record maintained by the government showing the arrest and conviction
record of the confidential informant.

Disclosure to Defendant as to whether he was identified in any lineup, show up,
photo spread or similar identification proceeding, and produce any pictures utilized
or resulting therefrom;

To advise the case agents and the law enforcement officers to preserve their rough
notes and to indicate to the Defendant the existence of those rough notes;

To advise the Defendant, pursuant to Fed.R.Evid. 404(b), within ten days of the
prosecutor’s intention to introduce such evidence, the basis under which introducing
will be supported, and of the general nature of that evidence;

To transcribe the grand jury testimony of all witnesses who will testify for the office
of the United States Attorney at the trial of this cause, preparatory to a timely motion
for discovery;

The prosecutor shall, if requested, deliver to any chemist selected by the defense,
who is presently registered with the Attorney General in compliance with 21 US.C,
Sections 822 and 823 and 21 C.F.R. Section 1301.22(8), a sufficient representative
sample of any alleged contraband which is the subject of this indictment, to allow
independent chemical analysis of such sample;

Upon request, the prosecutor shall permit the Defendant, his counsel and any experts
selected by the defense to inspect any vehicle, vessel or aircraft allegedly utilized in
the commission of any offenses charged. The prosecutor shall, if necessary, assist
defense counsel in arranging such inspection at a reasonable time and place, by
advising the government authority having custody of the thing to be inspected that
such inspection has been ordered by the Court;
 

Case: 4:19-cr-00367-ERW-JMB Doc. #: 7 Filed: 05/10/19 Page: 4 of 4 PagelD #: 85

Mr. Hal Goldsmith
Page Four
May 10, 2019

20. The prosecutor shall provide the Defendant, for independent expert examination,
copies of all latent fingerprints or palm prints which have been identified by the
prosecutor’s expert as those of the Defendant;

21. The prosecutor shall provide the Defendant, for independent expert examination,
copies of all handwriting exemplars which have been identified by the prosecutor’s
expert as those of the Defendant;

22. Disclose to the Defendant, for inspection, any and all things, objects, books, or
records that were seized in this case in order for the Defendant to determine whether
he has the standing to file a motion to suppress.

I know that this list is extensive and I am sure that those items that are most important will
be provided as soon as possible and that we can agree on when all of the others should be
provided. I would, however, request that you produce statements of any and all witnesses you
intend to call as witnesses at the motion hearing in this matter within a reasonable time before
the motion hearing in order to avoid any possible recesses and delays in that hearing, pursuant to
Fed.R.Crim. 26.2(d).

Your cooperation with these requests is greatly appreciated.

| Ziy yours,
: JOHN P-ROG Re. a

  

att

JPR/dak
